Filed Pursuant to Rule 424(b)(5) Registration No. 333-194296 The information in this prospectus supplement and the accompanying prospectus is not complete and may be changed. This prospectus supplement and the accompanying prospectus are not an offer to sell these securities and are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion Preliminary Prospectus Supplement datedSeptember 9, 2014 PROSPECTUS SUPPLEMENT (To prospectus dated March 14, 2014) Shares DHT HOLDINGS, INC. Common Stock We are offeringshares of our common stock pursuant to this prospectus supplement and the accompanying prospectus. Our common stock is quoted on The New York Stock Exchange under the symbol “DHT”. The last reported sale price of our common stock on September 8, 2014 was $6.46 per share. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus are truthful or complete. Any representation to the contrary is a criminal offense. Investing in our common stock involves risk. Before buying any shares you should carefully read the sections entitled “Risk Factors” beginning on page S-9 of this prospectus supplement and page 5 of the accompanying prospectus. Per Share Total Public offering price $ $ Placement agent fees(1) $ $ Proceeds before expenses to DHT Holdings, Inc. $ $ See the section entitled “Plan of Distribution” for more information concerning placement agent compensation. We have retained RS Platou Markets, Inc. and RS Platou Markets AS to act as our placement agents, for whom RS Platou Markets, Inc. is acting as lead manager, for the shares offered by this prospectus supplement in connection with the sale of the shares to certain institutional investors.The placement agents have no commitment to buy any of the shares. The shares of common stock will be ready for delivery on or about, 2014.The delivery of shares to each investor is not conditioned upon the purchase of shares by any other investors. If one or more investors fail to fund the purchase price of their subscribed shares as required by the applicable subscription agreement, we intend to proceed with delivery on, 2014 of the aggregate number of shares for which the purchase price has been received. Lead Manager and Bookrunner RS Platou Markets, Inc. Placement Agents RS Platou Markets AS Fearnley Securities AS The date of this prospectus supplement is, 2014. Table of Contents Prospectus Supplement About This Prospectus Supplement S-iii Prospectus Supplement Summary S-1 The Offering S-8 Risk Factors S-9 Cautionary Statement Regarding Forward-Looking Statements S-14 Use of Proceeds S-16 Capitalization S-17 Market Price and Dividends on Common Stock S-19 Dividend Policy S-21 Description of Capital Stock S-22 Description of Certain Indebtedness S-26 Security Ownership of Certain Beneficial Owners and Management S-28 Tax Considerations S-31 Dilution S-42 Plan of Distribution S-43 Other Expenses of Issuance and Distribution S-47 Legal Matters S-47 Experts S-47 Where You Can Find Additional Information S-48 Prospectus About This Prospectus 1 Prospectus Summary 1 Risk Factors 5 Use of Proceeds 6 Ratio of Earnings to Combined Fixed Charges and Preferred Dividends 6 Market Price and Dividends on Common Stock 7 Dividend Policy 8 Plan of Distribution 8 Management’s Discussion and Analysis of Financial Conditions and Results of Operations 11 Management 11 Description of Common Stock 11 Description of Preferred Stock 11 Description of Warrants 12 Description of Rights 13 Security Ownership of Certain Beneficial Owners and Management 14 Comparison of Marshall Islands Corporate Law to Delaware Corporate Law 16 S-i Shares Eligible for Future Sale 19 Other Expenses of Issuance and Distribution 20 Experts 21 Legal Matters 21 Enforcement of Civil Liabilities 21 Tax Considerations 22 Where You Can Find Additional Information 30 Cautionary Statement Regarding Forward-Looking Statements 32 S-ii Table of Contents About This Prospectus Supplement This prospectus supplement and the accompanying prospectus are part of a registration statement on Form F-3 that we filed with the Securities and Exchange Commission (the “Commission”), using the shelf registration process.Under the shelf registration process, we may sell any combination of common stock, preferred stock, warrants or rights in one or more offerings from time to time.In the accompanying prospectus, we provide you a general description of the securities we may offer from time to time under our shelf registration statement.This prospectus supplement describes the specific details regarding this offering, including the price, the aggregate number of shares of common stock being offered and the risks of investing in our common stock, as well as certain other matters.This prospectus supplement, the accompanying prospectus and the documents incorporated by reference herein and therein include important information about us and our common stock and other information you should know in connection with this offering. You should rely only on the information contained in this prospectus supplement and the accompanying prospectus.We are responsible only for the information contained in this prospectus supplement or the accompanying prospectus, incorporated by reference into this prospectus supplement or to which we have referred you.We have not authorized anyone to provide you with any other information, and we take no responsibility for any other information that others may provide you.You should assume that the information appearing in this prospectus supplement is accurate as of the date on the front cover of this prospectus supplement only.Our business, financial condition, results of operations and prospects may have changed since that date.We encourage you to consult your own counsel, accountant and other advisors for legal, tax, business, financial and related advice regarding an investment in our securities.The distribution of this prospectus supplement and sale of our common stock in certain jurisdictions may be restricted by law.We are not making an offer to sell our common stock in any jurisdiction where the offer or sale is not permitted. For further information about us or the common stock offered hereby, you should refer to our shelf registration statement, which you can obtain from the Commission as described in the section entitled “Where You Can Find Additional Information” on page S-48 of this prospectus supplement. S-iii Table of Contents Prospectus Supplement Summary This prospectus supplement summary highlights certain information about us and this offering.Because it is a summary, it may not contain all of the information that you should consider before deciding whether or not you should purchase our common stock.You should carefully read this prospectus supplement, the accompanying prospectus and the documents incorporated by reference herein and therein for a more complete understanding of our business, this offering and the other transactions described in this prospectus supplement.You should pay special attention to the sections entitled “Risk Factors” beginning on page S-9 of this prospectus supplement, page 5 of the accompanying prospectus and “Item 3. Key Information—D. Risk Factors” beginning on page 7 of our Annual Report on Form 20-F for the year ended December 31, 2013, filed with the Commission on March 3, 2014 (our “2013 Form 20-F”), our consolidated audited financial statements and the notes thereto in our 2013 Form 20-F and incorporated herein by reference, and our unaudited interim condensed consolidated financial statements as of and for the six-months ended June 30, 2014 and the notes thereto (the “First Half 2014 Financial Statements”) included in Exhibit 99.2 to our Report on 6-K, filed with the Commission on September 9, 2014 (the “September 2014 6-K”) and incorporated herein by reference.Unless we specify otherwise, all references in this prospectus to “we”, “our”, “us”, “DHT” and “our company” refer to DHT Holdings, Inc. and its subsidiaries.All references in this prospectus to “DHT Maritime” refer to DHT Maritime, Inc., one of our subsidiaries. The shipping industry’s functional currency is the U.S. dollar and our company’s functional currency is the U.S. Dollar.All of our revenues and most of our operating costs are in U.S. dollars.All references in this prospectus supplement to “$” and “dollars” refer to U.S. dollars. Our Company We operate a fleet of crude oil tankers.As of September 8, 2014, our fleet consisted of eleven crude oil tankers currently in operation, all of which are wholly-owned by our company.The fleet currently in operation consists of seven very large crude carriers or “VLCCs,” which are tankers ranging in size from 200,000 to 320,000 deadweight tons (“dwt”), two Suezmax tankers or “Suezmaxes,” which are tankers ranging in size from 130,000 to 170,000 dwt and two Aframax tankers or “Aframaxes,” which are tankers ranging in size from 80,000 to 120,000 dwt.Seven of the vessels are operating with spot market exposure, either directly, on index-based time charters or in tanker pools. Our fleet principally operates on international routes and our fleet currently in operation had a combined carrying capacity of 2,700,320 dwt and an average age of approximately11.5 years as of September 8, 2014. As of September 8, 2014, we have agreements for six newbuilding VLCCs to be constructed at Hyundai Heavy Industries Co. Ltd. (“HHI”), all of which will be wholly-owned by our company.The six newbuildings are expected to be delivered in November 2015, January 2016, April 2016, July 2016, September 2016 and November 2016, respectively. We estimate the newbuilding VLCCs will have a combined carrying capacity of approximately 1,799,400 dwt.We operate out of Oslo, Norway and Singapore through our wholly-owned management companies, DHT Management AS and DHT Ship Management (Singapore) Pte. Ltd.For more information on our company, please see our 2013 Form 20-F. S-1 Table of Contents Our Fleet The following table presents certain information regarding our vessels: Vessel Year Built Yard Dwt Current Flag Technical Manager VLCC DHT Ann Hyundai* Marshall Islands Goodwood**** DHT Chris Hyundai* Marshall Islands Goodwood**** DHT Phoenix Daewoo** Marshall Islands Goodwood**** DHT Eagle Samsung*** Marshall Islands Goodwood**** DHT Falcon NACKS***** Hong Kong Goodwood**** DHT Hawk NACKS***** Hong Kong Goodwood**** DHT Condor Daewoo** Hong Kong Goodwood**** Suezmax DHT Target Hyundai* Marshall Islands Goodwood**** DHT Trader Hyundai* Marshall Islands Goodwood**** Aframax DHT Cathy Hyundai* Marshall Islands Goodwood**** DHT Sophie Hyundai* Marshall Islands Goodwood**** * Hyundai Heavy Industries Co., South Korea ** Daewoo Heavy Industries Co., South Korea *** Samsung Heavy Industries Co., South Korea **** Goodwood Ship Management Pte. Ltd., Singapore ***** Nantong Cosco KHI Engineering Co. Ltd S-2 Table of Contents Employment The following table presents certain features of our charters as of September 8, 2014: Vessel Type of Employment Charter Rate ($/Day) Expiry Extension Period* Charter Rate in Extension Period ($/day) VLCC DHT Ann Time Charter Market related July 7, 2015 DHT Chris Time Charter Market related January 1, 2015 +3 months* DHT Eagle Spot DHT Phoenix Spot DHT Falcon Spot DHT Hawk Spot DHT Condor
